DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 18 is dependent on canceled claim 15; therefore, the scope of claim 18 is indeterminable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,001,955 to Fujiwara.
In re claim 1, Fujiwara teaches a cutting apparatus comprising:
a housing (1);
a carriage assembly (2, 6) contained within the housing; and
a cutter assembly (8) movably attached to the carriage assembly, the cutter assembly being contained within the housing (1).
In re claim 2, wherein the carriage assembly (2,6) comprises a screw shaft (3) for moving the cutter assembly and further wherein said screw shaft is powered by a motor (4).
In re claim 4, wherein the cutter assembly comprises a cutting element (8).
In re claim 5, wherein the cutting element is a wheel knife (8).

Claim(s) 1, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,302,605 to Kanbe.
In re claim 1, Kanbe teaches a cutting apparatus comprising:
a housing (8);
a carriage assembly (11) contained within the housing; and
a cutter assembly (10,20) movably attached to the carriage assembly, the cutter assembly being contained within the housing (8).
In re claim 4, wherein the cutter assembly comprises a cutting element (10,20).
In re claim 5, wherein the cutting element is a wheel knife (10).

In re claim 7, Kanbe teaches a cutting apparatus comprising:
a housing comprising an entry port (Col. 5, lines 66-67, Col. 6, lines 1-2; note the sheet is inserted into the housing via an opening or port of the housing) and an exit port (7);
a carriage (11) assembly contained within the housing (8);
a pressure adjusting element (12, 12a) contained within the housing (8); and

a cutter assembly (10,20) contained within the housing (8).
In re claim 8, wherein said cutting apparatus (8) further comprises a drive element (13) in communication with each of a motor (19) and said cutter assembly (10,20).
In re claim 9, wherein the carriage (11) assembly retains the cutter assembly (10).
In re claim 10, wherein the cutter assembly comprises a cutting element (10,20).
In re claim 11, wherein the pressure adjusting element (12,12a) controls an amount of pressure exerted by the cutter assembly on a stock material (Col. 8, lines 14-47).
It has been interpreted the pressure exerted has a direct relationship to the depth of cut. In other words, the pressure can be reduced to provide partial cutting.
In re claim 12, the cutting element (10,12) is capable of making angled cuts on a stock material, cuts of variable length and width.

In re claim 21, Kanbe teaches a method comprising:
using a cutting apparatus (10,20) comprising a housing (8) having an entry port (Col. 5, lines 66-67, Col. 6, lines 1-2; note the sheet is inserted into the housing via an opening or port of the housing) and an exit port (7), 
a carriage assembly (11) contained within the housing, and a cutter assembly (10) movably attached to the carriage assembly, the cutter assembly being contained within the housing (8), receiving a material through the entry port from a printer (it has been interpreted, the housing is opening to receive the sheet material (s) through the entry port);
cutting the material by moving the carriage assembly (11), and thereby moving the cutter assembly (10);
dispensing a cut material through the exit port (7).



Claim(s) 7, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102006014492 to Weinretter.
In re claim 7, Kanbe teaches a cutting apparatus comprising:
a housing (10) comprising an entry port (Pg. 3, lines 34-39) and an exit port (Pg. 3, lines 34-39);
a carriage (17) assembly contained within the housing (10);
a pressure adjusting element (14) contained within the housing (10); and
a cutter assembly (11) contained within the housing (10).
In re claim 16, further comprising a cartridge release actuator (27), a pressure adjusting element (14) and a pressure hub (16).
In re claim 17, wherein said pressure adjusting element (14) controls the amount of pressure applied by said cutter cartridge to a stock material (Pg. 3, lines 44-47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of AU2000253737 to Jackson et al.
In re claim 3, Fujiwara teaches a screw shaft but does not teach the screw shaft is a worm screw.
Jackson teaches in the art of movable cutters, a carrier (570) traversing a worm shaft (560) arrangement.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Fujiwara with a worm shaft and gear arrangement as taught by Jackson to provide shaft and gear arrangement that requires minimal maintence while provided high speed reduction while completing the desired cut. Providing Fujiwara with a worm shaft and gear arrangement as taught by Jackson is merely an obvious design variant for laterally displacing a cutter to make a desired cut in the workpiece.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbe in view of Fujiwara.
Kanbe teaches wherein the carriage assembly comprises a shaft (12), but does not teach the shaft is a screw shaft for moving the cutter assembly.
Fujiwara teaches a carriage assembly (6) comprising a screw shaft (3) for moving the cutter assembly (9). The screw shaft is manufactured from a synthetic resin which reduces the weight and cost of the paper cutter (Col. 3, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Kanbe with a carriage and screw shaft arrangement as taught by Fujiwara that is manufactured from a synthetic resin which reduces the weight and cost of the paper cutter (Col. 3, lines 3-6). One having ordinary skill in the art would recognize that the screw shaft arrangement would still aid in guiding and reciprocating the carriage to cut various depths in the workpiece.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 20040177738 directed to a movable cutter and carriage assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724